Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the previous Office action, dated May 10, 2021, has been received. By way of this reply, Applicant has amended claims 1, 3, 7, 11, 14, 15, 20, and 21.
Claims 1-2, and 7-22 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2021 was filed after the mailing date of the first Office action on the merits on March 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-2 and 7-22 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, concerning the limitations of the mouse model used in accurately recapitulating the claimed disease and treatment thereof.
withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtzberg (Cytotherapy, 2015, 17(6), 803-815, cited in IDS) in view of Willing (US20060159666A1). This is a new grounds of rejection.
Kurtzberg discloses the DUOC-01 cell line, which expresses CD45, CD11b, CD14, CD16, CD206, CD163 and iNOS (page 808, right column). Kurtzberg also predicts that DUOC-01 cells can promote remyelination (page 813, left column, third paragraph).
Kurtzberg further teaches that the DUOC-01 cell line does not include cells expressing CD3 (Figure 4D and page 808, right column, first paragraph). 
Kurtzberg further teaches that after intrathecal administration of DUOC-01 in newborn, immuneincompetent DUOC cells persist in the brain and spinal cord (page 813, right column, first paragraph). 
Kurtzberg further teaches that the DUOC-01 cell line is made by exposing cord blood mononuclear cells to platelet derived growth factor at 5 ng/mL, neurotrophin-3 at 1 ng/mL, vascular endothelial growth factor at 10 ng/mL, and triiodothyronine at 30 ng/mL (page 804, left column, third paragraph). Kurtzberg further teaches that this process includes 50% media exchange at days 7, 14, 17, and harvest at day 21 (Supplementary figure 1).
With regard to the kit of claims 18-22, the inclusion of non-functional printed matter, such as instructions, does not distinguish from the prior art. MPEP § 2112.02. As Kurtzberg teaches the above cell line, it therefore anticipates these claims. 
While Kurtzberg does not explicitly teach that the DUOC-01 cell line overexpresses one or more of PDGFA, KITLG/SCF, IGF1, TREM2, MMP9, or MMP12 transcripts, the cell line of Kurtzberg is identical to the claimed cell line of the invention, and thus would have identical chemical properties. Therefore, Kurtzberg inherently teaches this limitation of claim 19.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
However, Kurtzberg does not teach a composition comprising a DUOC-01 cell product in a pharmaceutically acceptable carrier.
Willing teaches the use of umbilical cord blood cells in a pharmaceutically acceptable form for the treatment of inflammatory conditions (abstract and para. 0023). Willing further teaches that said pharmaceutical compositions preferably comprise an effective number of human umbilical cord blood cells within the range of about 2 x 105 to about 8x1012 cells, in combination with a pharmaceutically acceptable carrier, additives, adjuncts or excipients, as appropriate (para. 0127). Willing also teaches that Ringer's lactate is an exemplary pharmaceutically acceptable carrier (para. 0126).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Kurtzberg and Willing to arrive at the claimed invention. The DUOC-01 cell line was known in the art, as taught by Kurtzberg. Likewise, methods of administering cord blood cells with a pharmaceutically acceptable carrier were also known in the art, as taught by Willing. The teachings of Willing solve the problem of a 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a known pharmaceutically acceptable carrier for cells with a known cell line to make a pharmaceutical composition) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/510,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to the reference claims. The genus of a composition comprising a DUOC-01 cell product in a pharmaceutically acceptable carrier anticipates the species recited in the instant claims, and a method of using a product anticipates the product itself.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644